ORDER

PER CURIAM.
AND NOW, this 31th day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Did the Superior Court contradict Commonwealth v. Grant in purporting to create its own new exception to that case?
b. Did the Superior Court contradict Commonwealth v. Reaves by holding that any PCRA petitioner entitled to a nunc pro tunc direct appeal is automatically entitled to nunc pro tunc post sentence motions as well, without proving prejudice?
c. Did the Superior Court usurp this Court’s exclusive authority to create procedural rules under Article V, § 10(c) of the state constitution?
Justice TODD did not participate in the consideration or decision of this matter.
Justice McCAFFERY did not participate in the consideration or decision of this matter.